                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      WILLIAM J RUMLEY, et al.,
                                                                                        Case No. 19-cv-04097-PJH
                                  8                    Plaintiffs,

                                  9              v.                                     ORDER GRANTING MOTION TO
                                                                                        TRANSFER VENUE AND VACATING
                                  10     REGENTS OF THE UNIVERSITY OF                   HEARING
                                         CALIFORNIA, et al.,
                                  11                                                    Re: Dkt. No. 8
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the parties’ joint motion to transfer venue. The matter is fully

                                  15   briefed and suitable for decision without oral argument. Accordingly, the hearing set for

                                  16   October 30, 2019 is VACATED. Having read the parties’ papers and carefully considered

                                  17   their arguments and the relevant legal authority, and the deadline to oppose the motion

                                  18   having passed with none filed, and good cause appearing, the court hereby GRANTS the

                                  19   motion.

                                  20          “For the convenience of parties and witnesses, in the interest of justice, a district

                                  21   court may transfer any civil action to any other district or division where it might have

                                  22   been brought.” 28 U.S.C. § 1404(a). “Before a court may transfer venue under 28

                                  23   U.S.C. § 1404, it must find that: (i) the action is one that might have been brought in the

                                  24   transferee court and (ii) the convenience of the parties and the interest of justice favor the

                                  25   transfer.” Thermolife Int'l, LLC v. Vital Pharm., Inc., No. CV142449RSWLAGRX, 2014

                                  26   WL 12235190, at *2 (C.D. Cal. Aug. 15, 2014). The purpose of § 1404(a) is to “prevent

                                  27   the waste of time, energy and money and to protect litigants, witnesses and the public

                                  28   against unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S. 612,
                                  1    616 (1964) (internal quotation marks omitted).

                                  2             While there is no rigid test to determine whether a court should grant a motion to

                                  3    transfer, the statute identifies three factors that should be considered on a motion to

                                  4    transfer: (1) the convenience of the parties; (2) the convenience of the witnesses; and

                                  5    (3) the interest of justice. The Ninth Circuit has articulated related considerations that

                                  6    courts “may consider,” including: “(1) the location where the relevant agreements were

                                  7    negotiated and executed, (2) the state that is most familiar with the governing law, (3) the

                                  8    plaintiff's choice of forum, (4) the respective parties' contacts with the forum, (5) the

                                  9    contacts relating to the plaintiff's cause of action in the chosen forum, (6) the differences

                                  10   in the costs of litigation in the two forums, (7) the availability of compulsory process to

                                  11   compel attendance of unwilling non-party witnesses, and (8) the ease of access to

                                  12   sources of proof.” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13   “No single factor is dispositive, and a district court has broad discretion to adjudicate

                                  14   motions for transfer on a case-by-case basis.” Ctr. for Biological Diversity v.

                                  15   Kempthorne, Case No. 08-cv-1339-CW, 2008 WL 4543043, at *2 (N.D. Cal. Oct. 10,

                                  16   2008).

                                  17            The parties have filed a joint, or stipulated-to, motion to transfer this action to the

                                  18   District Court of the Eastern District of California. The court finds that the action is one

                                  19   that might have been brought in the transferee court because it raises a federal question

                                  20   based on events that occurred in that district, and defendants reside and/or are located in

                                  21   that district. The court additionally finds that the convenience of the parties and the

                                  22   interest of justice favor transfer because the alleged events giving rise to the litigation

                                  23   occurred in the Eastern District of California, relevant witnesses work and live in that

                                  24   district, and the parties all desire the transfer, which is strong evidence of its convenience

                                  25   for them.

                                  26                                            CONCLUSION

                                  27            For the foregoing reasons, the court hereby GRANTS the motion to transfer the

                                  28   action to the United States District Court for the Eastern District of California. The
                                                                                        2
                                  1    October 30, 2019 hearing is VACATED.

                                  2          IT IS SO ORDERED.

                                  3    Dated: October 1, 2019

                                  4                                           /s/ Phyllis J. Hamilton
                                                                              PHYLLIS J. HAMILTON
                                  5                                           United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              3
